UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7677



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MONTIQUA JARVELL BRYANT,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (CR-02-215; CA-04-530-5-H)


Submitted: May 16, 2006                          Decided: May 19, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Montiqua Jarvell Bryant, Appellant Pro Se. Michael Gordon James,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Montiqua Jarvell Bryant seeks to appeal the district

court’s order granting the Government’s motion to dismiss his 28

U.S.C. § 2255 (2000) motion.          An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge     issues    a   certificate     of    appealability.      28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of his constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district     court   is   likewise     debatable.   See   Miller-El   v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Bryant

has not made the requisite showing.                Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                      - 2 -